Citation Nr: 0333770	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  01-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of eligibility for non service-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse and daughter.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from August 16, 1944, 
to October 9, 1944.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2000 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that determination, the RO denied the veteran's 
application to reopen a claim of entitlement to non service-
connected pension on the basis that new and material evidence 
had not been presented.    

In August 2002, the Board remanded this matter to the RO for 
the scheduling a Travel Board hearing.  In June 2003, the 
veteran had a hearing before the undersigned Board member at 
the RO.  


FINDINGS OF FACT

1.  In a May 1974 rating decision, the RO denied a claim of 
eligibility for non service-connected pension benefits.  The 
veteran was notified of that determination and was advised of 
his appellate right within the same month.  He did not 
disagree with the denial of his eligibility for pension 
benefits.  

2.  In an August 1979 rating action, the denied the veteran's 
application to reopen a claim of eligibility for non service-
connected pension benefits.  The veteran was notified of that 
determination and provided his appellate rights in August 
1979.  The veteran did not file a notice of disagreement.  

3.  The evidence submitted since the August 1979 rating 
decision either does not bear directly and substantially on 
the question of whether the veteran meets the eligibility 
requirements for entitlement to non service-connected pension 
benefits or is cumulative or redundant.  

4.  This evidence by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The August 1979 decision denying an application to reopen 
the claim of eligibility for non service-connected pension 
benefits is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 
2002); 38 C.F.R. § 3.104, 3.160(d), 20.200, 20.302 (2003).  

2.  New and material evidence has not been received, and the 
claim of eligibility for non service-connected pension 
benefits is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

This matter involves an attempt to reopen previously denied 
claims; the laws and regulations pertaining to finality and 
reopening of claims are pertinent to the appeal.  If a notice 
of disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2003).  

A.  May 1974 Rating Action

In May 1974, the RO denied service connection for a heart 
disorder and determined that the veteran did not meet the 
eligibility requirements for non service-connected pension.  
The RO notified the veteran of its determination and provided 
the veteran his appellate rights also in May 1974.  The 
veteran did not disagree with the denial of his eligibility 
for pension benefits.  

As noted the RO in the May 1974 rating action determined that 
the veteran was not eligible for non service-connected 
pension.  The evidence that the RO considered at that time 
consisted of the veteran's service records which showed that 
the veteran was referred for psychoneurosis for review by a 
Naval Aptitude Board following complaints to his company 
commander of nervousness and heart trouble.  It was noted 
that the veteran's lack of education made it difficult for 
him to learn routine and that the veteran was a poor risk.  
The veteran gave a history heart palpitations, precordial 
pain and breathlessness, and functional murmur that the 
veteran believed was a heart disease.  The veteran also 
complained of backache, restlessness, and weakness, and he 
reported a history of nervousness that was treated in 1943.  
A psychologist concluded that the veteran's intellectual 
capacity was inadequate for naval service and that the 
veteran was an ineffective person with many somatic 
complaints.  The report also showed that the veteran had a 
total of 1 month and 19 days of active service at the time of 
the board's evaluation.  The Aptitude Board determined that 
the veteran was unsuitable for service, that the veteran's 
general qualifications did not warrant his retention in 
service, and that the veteran's condition existed prior to 
service and was not aggravated by service.  The Aptitude 
Board recommended discharge by reason of "unsuitability" 
under honorable conditions.  A statement in rebuttal was not 
submitted.  Consequently, the veteran was discharged from 
service by reason of "unsuitability under honorable 
conditions.  Service medical records are negative for 
complaints or findings of heart or nervous disorder.  

Also included were private medical records dated from 1961 to 
1972 that reflect that the veteran was seen and treated for a 
number of ailments including a heart condition.  In 1969 the 
veteran reported having chest pains.  In July 1971, the 
veteran reported rapid heart rates and indicated that he was 
separated from service because of a nervous heart.  

As the basis of the May 1974 rating action, the RO determined 
that the veteran did not meet the basic requirements of the 
law for non service-connected disability pension because the 
veteran's military records showed that he served less than 90 
days of service (August 16, 1944 through October 9, 1944), 
nor did his records show that he was terminated from service 
because of a physical disability incurred in or aggravated by 
service, or that he was service-connected for a disability at 
the time of his separation from service for a disability for 
which he could have been discharged for medical reasons.  

B.  August 1979 Rating Action

The veteran submitted an application to reopen his claim of 
eligibility for non service-connected pension in July 1979.  
In a rating action dated in August 1979, the RO denied the 
veteran's application, and notified him of its determination 
and provided the veteran his appellate rights that same 
month.  The veteran did not file a notice of disagreement.  

In the August 1979 rating action, the RO denied the veteran's 
application to reopen his claim of basis eligibility for non 
service-connected pension benefits on the basis that new and 
material evidence had not been presented.  In addition to the 
evidence considering the evidence of record at the time of 
the May 1974 rating action, the RO also considered private 
medical records dated from 1970 to 1973 that showed that the 
veteran had been seen for a number of ailments.  In denying 
the veteran's application, the RO found that the evidence did 
not establish that the veteran was discharged from service 
for a service-connected disability or that at the time of 
discharge that the veteran had a service-connected condition 
that would have warranted discharge from military service.  

C.  Reopened Claim

As the veteran did not file notices of disagreement with the 
May 1974 and August 1979 rating actions, those decisions 
became final.  38 U.S.C.A. § 7105 (2003).  The veteran's 
claim may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  VA must review all of the 
evidence submitted since the last final disallowance in order 
to determine whether the claim may be reopened.  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen his claim for eligibility for non service-connected 
pension in August 2000.  Therefore, the claim is governed by 
the previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
The presumption of credibility, however, does not include any 
presumption of competence.  See King v. Brown, 5 Vet. App. 19 
(1993).  

Evidence submitted subsequent to the final August 1979 rating 
action consists of a duplicate copy of the veteran's 
certificate of discharge and service record dated in October 
1944 indicating that the veteran was discharged under 
honorable conditions by reason of unsuitability and that the 
veteran was not recommended for reenlistment, private medical 
records dated from June 2000 to June 2001, affidavits dated 
in August 2001 of the veteran's relatives and the veteran's 
representation that a service buddy submitted an affidavit, 
the statement of a service officer dated in April 2000 
(received in June 2003), the veteran's March 2003 statement, 
and the transcripts of a personal hearing before a hearing 
officer in July 2001 and of the Travel Board hearing in June 
2003.  

The veteran's service records are duplicative or redundant of 
those previously considered by the RO in the August 1979 
rating action in that they show again that the veteran was 
separated from service for unsuitability.  

As to the private medical records, these documents show that 
the veteran was seen and treated for a number of ailments, 
including a heart disorder.  This evidence is cumulative of 
evidence previously considered by the RO in that it merely 
establishes that the veteran was seen and treated for a heart 
disorder after service.  

At that hearing, the veteran indicated that he was submitting 
additional evidence-namely three affidavits.  The veteran 
waived RO consideration of this evidence.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board notes, however, that only two 
affidavits are of record.  The two affidavits of record are 
from an aunt and a cousin dated in August 2001; this evidence 
was previously submitted and considered by the RO.  As to the 
third affidavit, the veteran indicated that this document was 
from a service buddy who attested to the veteran having had a 
heart disorder in service and that the veteran was passed 
over as an A1 at Fort McPherson in 1944.  Although this 
document is not physically of record, the Board will accept 
the veteran's representations as to the scope of the 
testimony.  Therefore, a remand for the purposes of obtaining 
this document is not warranted and there is no prejudice to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In his March 2002 statement, the veteran asserted that he 
developed a nervous heart during service, that a "mustering 
out" pay statement indicated that the veteran was discharged 
from service because of a nervous heart, that he and his 
family were experience financial hardship, and that 
affidavits of his aunt, cousin, and a service buddy would 
attest to the fact that he developed a nervous heart during 
service.  

The July 2001 hearing transcripts reflect the veteran and his 
family provided testimony that the veteran developed a 
nervous and nervous heart disorder during service.  The 
veteran testified at the July 2001 and June 2003 hearings 
that he had a heart attack during service and that he was 
hospitalized for several days.  However, the veteran was not 
able to recall the name of the hospital.  The veteran also 
indicated that he was told that he was being released from 
service because of a nervous heart.  

In the April 2000 statement (received in June 2003), a 
service officer discussed the veteran's financial 
circumstances and the veteran's medical history.  

Of the evidence submitted since the August 1979 rating 
action, the affidavits, the veteran's statement, the service 
officer's 2000 statement, and the hearing transcripts are 
new.  However, this evidence is not material.  In this 
matter, there must be evidence which tends to show that 
either the veteran served for at least 90 days or that he was 
discharged or released from service for a service- connected 
disability.  This is a question of law.  Neither the 
veteran's testimony, his statement, the testimony of the 
witnesses, or the service officer's statement address these 
factors.  The Board notes that the veteran asserts that he 
developed heart disorder during service and that he was told 
that he was being separated from service because of a heart 
disorder, however, that is immaterial to the issue at hand.  
The veteran has not presented evidence that he was service-
connected for a heart disorder at the time of separation from 
service.  The Board notes that the veteran was denied a claim 
for service connection for a heart disorder in May 1974; 
however, the veteran did not appeal that matter, which is 
final.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against finding new and 
material evidence to reopen the claim.  In the lack of such, 
the claim must be denied.  


II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2003), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  The veteran filed a formal application to 
reopen his claim for eligibility for non service-connected 
pension in August 2000.  Thus, there is no issue in this case 
as to provision of a form to apply for the benefits sought.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In a statement of the case, which was mistakenly entitled a 
supplemental statement of the case, dated in May 2001 and a 
supplemental statement of the case dated in October 2001, VA 
informed the veteran of requirements of submitting new and 
material evidence in order to reopen, and what was meant by 
new and material evidence.  Specifically, the veteran was 
informed that he needed to submit evidence showing that he 
either served during a period of war for 90 days or if he 
served less than 90 that he should submit evidence showing 
that he was discharged from service for a disability deemed 
to be service-connected.  In the October 2001 SSOC, VA 
informed the veteran it was required in accordance with VCAA 
to make reasonable efforts to assist the veteran in obtaining 
medical and/or other evidence to support his claim.  In 
addition, the veteran was instructed that he was responsible 
for presenting and supporting his claim.  

In addition the veteran was provided personal hearings in 
July 2001 and June 2003 wherein discussions were held 
regarding the evidence of record and the evidence needed to 
substantiate the veteran's claim.  At the conclusion of the 
July 2001 hearing, the veteran was provided an opportunity to 
submit additional evidence.  At the June 2003 hearing, the 
veteran presented evidence to support his claim and waived 
regional office consideration of that evidence.  

The Board notes that the veteran submitted a statement in 
support of his claim dated in March 2002 after this matter 
had been transferred to the Board.  In that statement, the 
veteran asserted that he developed a nervous heart during 
service, that a "mustering out" pay statement indicated 
that he was discharged from service because of a nervous 
heart, that he and his family were experience financial 
hardship, and that affidavits of his aunt, cousin, and a 
service buddy would attest to the fact that he developed a 
nervous heart during service.  Although the veteran did no 
waive RO consideration of this evidence, the Board notes that 
this evidence is duplicative of evidence previously of 
record, and therefore, a remand to the RO for consideration 
is not warranted.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  In 
that connection, the veteran has asserted that he was treated 
for a heart attack at a medical facility in San Diego in 1944 
while he was in service.  At the travel Board hearing, the 
veteran indicated that he did not know the name of the 
facility, but then indicated that he was treated in sickbay.  
It appears that veteran's service medical records are 
complete.  The record shows that the veteran was examined by 
a Naval aptitude Board in October 1944 wherein the veteran 
reported a history of heart problems; however, there were no 
references to the veteran having had a heart attack or having 
been hospitalized for such.  In addition, the Board 
recognizes that the veteran was awarded Social Security 
Administration disability benefits.  Although VA has a 
general duty to obtain SSA records, the Board notes that 
those records would not have a bearing on the issue of 
whether the veteran is eligible for non service-connected 
disability pension.  

A person attempting to reopen a previously finally denied 
claim is a claimant for VCAA purposes.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has notified the 
veteran of what information it is responsible for obtaining, 
and what is necessary to reopen a previously final claim.  
However, for claims to reopen filed before August 29, 2001, 
the new regulatory definition of new and material evidence is 
inapplicable in this matter.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO.  


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to eligibility for non service-connected 
pension, the appeal is denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



